—Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered November 30, 1977, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. The Trial Judge’s antagonistic attitude toward, and disparagement of, defense counsel and the Judge’s undue participation during the course of the trial require that the judgment be reversed and a new trial had (see People v De Jesus, 42 NY2d 519; People v Harrison, 51 AD2d 589; People v Richburg, 47 AD2d 909). Notwithstanding any provocations or pressures which may arise during a trial, a defendant’s entitlement to a fair trial and the effective assistance of counsel must be scrupulously safeguarded. A reversal is required despite the strong evidence of guilt adduced at the trial (see People v Mees, 47 NY2d 997). O’Connor, J. P., Rabin, Gulotta and Shapiro, JJ., concur.